        Case 9:14-cr-00043-DLC Document 147 Filed 10/09/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 14–43–M–DLC

                       Plaintiff,

 vs.                                                         ORDER

 MATTHEW LENNON KEHS,

                       Defendant.

       Before the Court is Defendant Matthew Lennon Kehs’ Motion to Terminate

Supervised Release Pursuant to 18 U.S.C. § 5383(e). (Doc. 145.) Kehs began

serving his five-year term of supervised release on July 6, 2018, and his

performance on supervision has been undisputedly exceptional. (See generally

Doc. 146 at 4–6.)

       Although Kehs has successfully completed more than one year of supervised

release, as is required for termination by 18 U.S.C. § 3583(e)(1), it is the practice

of this Court to require defendants to complete two-thirds of their supervised

release terms before granting early termination. Thus, if the instant motion were

filed at a time when Kehs had completed two-thirds of his term of supervised

release and displayed the same record of success on supervision, it would be the

Court’s strong inclination to grant it. However, Kehs is about ten months shy of

the two-thirds mark.

                                         -1-
        Case 9:14-cr-00043-DLC Document 147 Filed 10/09/20 Page 2 of 2




      Additionally, while a defendant need not demonstrate undue hardship to

warrant early termination, it is worth noting that Kehs has done very well on

supervised release so far and there is no indication that continued supervision will

prohibit him from succeeding going forward.

      Accordingly, IT IS ORDERED that Kehs’ motion (Doc. 145) is DENIED

SUBJECT TO RENEWAL next July, when Kehs will have completed two-thirds

of his five-year term of supervised release. Based on Kehs’ performance thus far,

and his supervising Probation Officer’s confidence in his continued success, the

Court has little doubt that it will consider his next motion favorably.

      DATED this 9th day of October, 2020.




                                         -2-
